UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7432



ERIC ERWIN COLLIER,

                                           Petitioner - Appellant,

          versus


NORTH CAROLINA DEPARTMENT OF CORRECTION; AT-
TORNEY GENERAL OF NORTH CAROLINA,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Shelby. Graham C. Mullen, Chief Dis-
trict Judge. (CA-97-20-4-1-MU)


Submitted:   February 8, 2001          Decided:     February 14, 2001


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric Erwin Collier, Appellant Pro Se. Mary D. Winstead, OFFICE OF
THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eric Erwin Collier seeks to appeal the district court’s order

denying relief under § 2254.      We dismiss the appeal for lack of

jurisdiction because Collier’s notice of appeal was not timely

filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).      This appeal period is “mandatory and

jurisdictional.”     Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on March

29, 2000.     Collier’s notice of appeal was filed on July 25, 2000.

Because Collier failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we deny a

certificate of appealability and dismiss the appeal.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           DISMISSED




                                   2